Citation Nr: 0615655	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  00-08 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for degenerative spondylosis of the 
cervical spine.

2.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for gastroesophageal reflux disease.

3.  Entitlement to an assignment of an initial compensable 
evaluation for post operative bunionectomy, right great toe.

4.  Entitlement to an assignment of an initial compensable 
evaluation for post operative bunionectomy, left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Cleveland, Ohio, which in pertinent part, reflected the 
following adjudications: (1) granted service connection for 
degenerative spondylosis of the cervical spine and assigned a 
10 percent rating; (2)  granted service connection for 
gastroesophageal reflux disease and assigned a 10 percent 
rating; and (3) granted service connection for post operative 
bunionectomy of the left great toe and the right great toe, 
assigning a noncompensable rating for each.


FINDINGS OF FACT

1.  The degenerative spondylosis of the cervical spine is 
manifested by subjective complaints of constant neck pain 
which radiates to the shoulders, right more than left, 
stiffness, and fatigue with lack of endurance, and objective 
findings of full range of motion with pain or discomfort; it 
is not manifested by abnormalities of gait or spinal contour.

2.  The gastroesophageal reflux disease is manifested by 
subjective complaints of heartburn, dysphagia, abdominal 
bloating, burping, nausea, diarrhea, and gastric pain once a 
week or every two weeks, and objective findings of occasional 
pyrosis and regurgitation approximately twice a year; it is 
not manifested by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

3.  The post operative bunionectomy, right great toe, 
disability is manifested by subjective complaints of burning 
pain, fatigue, and an occasional limp, and objective findings 
of moderate functional loss due to pain and slight tenderness 
over the first metatarsal bone proximally.

4.  The post operative bunionectomy, left great toe, 
disability is manifested by subjective complaints of burning 
pain, fatigue, and an occasional limp, and objective findings 
of moderate functional loss due to pain and slight tenderness 
over the first metatarsal bone proximally.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating in 
excess of 10 percent for degenerative spondylosis of the 
cervical spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.71a, Diagnostic Code 5003 (effective both prior to and from 
September 26, 2003), Diagnostic Code 5290 (effective prior to 
September 26, 2003), Diagnostic Code 5237, 5242 (effective 
from September 26, 2003).

2.  The criteria for assignment of an initial rating in 
excess of 10 percent for gastroesophageal reflux disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code 7346 (2005).

3.  The criteria for assignment of an initial compensable 
rating of 10 percent for the post operative bunionectomy, 
right great toe, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.71a, 
Diagnostic Code 5280 (2005).

4.  The criteria for assignment of an initial compensable 
rating of 10 percent for the post operative bunionectomy, 
left great toe, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.71a, 
Diagnostic Code 5280 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in July 2003.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in December 1998, which 
was before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The July 2003 VCAA notice letter complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)." Although the notice letter does not use the 
precise language of the fourth element, it does advise her to 
submit evidence showing her disabilities are worse than 
rated, that she should identify any VA treatment, and that 
she may submit her own statement.  Fairly read, the July 2003 
letter complies with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
veteran's status and effective date.  Despite the exclusion 
of these elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status as an honorably discharged 
veteran has been established, as have the existence of her 
disabilities and a connection between the veteran's service 
and the disabilities.  Since the Board finds that increased 
ratings for degenerative spondylosis of the cervical spine 
and gastroesophageal reflux disease are not warranted in this 
appeal, an effective date of an increased evaluation is not 
an issue before the Board.  In sum, the lack of notice has no 
prejudicial consequence.  With regard to the post operative 
bunionectomy, right great toe and the post operative 
bunionectomy, left great toe disabilities, the RO will 
adjudicate the effective date of the increased ratings after 
providing the veteran with proper Dingess/Hartman  notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the current level of disability due to the veteran's service-
connected disabilities.  There is sufficient medical evidence 
of record to make a decision on the claims on appeal.  

Law and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

In an appeal from the initial rating assigned with the grant 
of service connection, the possibility of "staged" ratings 
for separate periods during the appeal period, based on the 
facts found, must be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

With regard to the veteran's request for an increased 
schedular evaluation, the Board may only consider the factors 
as enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2005).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-50 (1992); Pernorio, 2 Vet. App. at 629 (1992).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2005).  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective Sept. 26, 2003).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as the 
amendment discussed above has a specified effective date 
without provision for retroactive application, it may not be 
applied prior to its effective date.  However, as of the 
effective date, there is nothing in the applicable law and 
regulations, to include the cited legal authority, that 
precludes the Board from applying whichever version of the 
rating criteria is more favorable to the veteran.

The veteran's degenerative spondylosis of the cervical spine 
is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (Degenerative arthritis).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of a specific joint or joints is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

Under the old criteria of Diagnostic Code 5290 (Limitation of 
the cervical spine), limitation of motion warrants a 10 
percent evaluation when it is slight, 20 percent when it is 
moderate, and 30 percent when limitation is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (effective prior to 
September 26, 2003).

Under the revised criteria there is a General Rating Formula 
for Diseases and Injuries of the Spine.  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria 
warrant the ratings as shown:

Unfavorable ankylosis of the entire spine ........................100 percent

Unfavorable ankylosis of the entire thoracolumbar spine.......
	50 percent

Unfavorable ankylosis of the entire spine; or forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.....................................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical 
spine..............................................30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or severe spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis................................................................20 
percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 80 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, the 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the 
height..........................................................10 percent

Diagnostic Code 5290 has not been renumbered; however, a code 
for degenerative arthritis has been added (Diagnostic Code 
5242).  Additionally, the old Diagnostic Code 5295 
(Lumbosacral strain) has been renumbered and cervical strain 
has been added under the same code (Diagnostic Code 5237).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

The veteran's gastroesophageal reflux disease with hiatal 
hernia is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (Hernia hiatal), which provides a 60 
percent evaluation for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent evaluation is warranted when there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation requires evidence of two or 
more of the symptoms for the 30 percent evaluation, but in 
less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2005).

The Board observes that certain provisions of 38 C.F.R. § 
4.114 were revised, effective July 2, 2001.  None of the 
diagnostic codes applicable to this case have been changed.  

The veteran's post operative bunionectomy, left great toe and 
post operative bunionectomy, right great toe are evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(Hallux valgus, unilateral) by analogy.  A 10 percent 
evaluation is assigned to hallux valgus if operated with 
resection of metatarsal head.  A 10 percent evaluation is 
assigned to severe hallux valgus, if equivalent to amputation 
of the great toe. 

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  her service medical 
records, treatment records from a service medical facility, 
VA compensation examinations, and her contentions, as 
presented in hearing testimony and her Notice of 
Disagreement.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Degenerative Spondylosis of the Cervical Spine

A review of the record indicates that a rating in excess of 
10 percent for degenerative spondylosis of the cervical spine 
is not warranted during the entirety of the appeal period.

The record shows that the veteran's subjective complaints 
included constant neck pain which radiates to the shoulders, 
right more than left, stiffness, and fatigue with lack of 
endurance.  The veteran assessed her pain as 5 on a 1 to 10 
scale with 10 being the worst pain possible and 1 being the 
least.  She described her pain as a hot, burning feeling like 
a hot poker.  Objective evidence depicts a very mild 
disability picture.  Medical examinations demonstrate that 
the veteran has consistently had full range of motion in her 
cervical spine.  This was seen on her two VA compensation 
examinations in June 1998 and in May 2003.  It was also 
reflected in service medical records when range of motion was 
measured in March 1997, less than one year before the 
veteran's discharge.  Treatment records show only one 
exception, when the veteran underwent an initial evaluation 
by Physical Medicine and Rehabilitation in April 2002.  At 
that time, her range of motion was slightly reduced: flexion 
(36/45); right rotation 75/80; left rotation 69/80; right 
side bending 22/45; and left side bending 31/45.  Extension 
was full.  Even then, the overall reduction in range of 
motion is most appropriately characterized as slight.  The 
mild degree of disability from degenerative spondylosis of 
the cervical spine is directly supported by the June 1998 
examiner's characterization as mild.  And the most recent VA 
examination, which revealed no objective evidence of pain 
also bolsters the very mild degree of the disability.  This 
is further substantiated by the June 1998 interpretation of 
cervical X-rays as showing mild degenerative spondylosis of 
the cervical spine.  It is significant that the May 2003 
examiner found no evidence to support that interpretation and 
service medical records also show normal X-rays of the 
cervical spine.

Nonetheless, there is some objective evidence that indicates 
the veteran's main functional impairment comes from neck pain 
on motion.  Under the old criteria a 10 percent rating is 
warranted, but no greater.  When taking the veteran's pain on 
motion into account as the main functional impairment with 
fatigue with lack of endurance as secondary, the veteran 
still demonstrates full range of motion, which would not meet 
the criteria for a rating greater than 10 percent.  The 
revised criteria do not afford the veteran any greater 
benefit because her forward flexion of the cervical spine far 
exceeds 30 degrees and her combined range of motion of the 
cervical spine far exceeds 170 degrees.  Moreover, her gait, 
posture, and curvature of the spine are within normal limits.  
In summary, the evidence in this matter preponderates against 
an initial rating in excess of 10 percent for any period of 
the appeal because the veteran has retained an essentially 
full range of motion of the cervical spine and has no 
abnormalities of gait or spinal contour, which would warrant 
a higher rating.

The evidence presents no record of extraordinary factors, 
such that the service-connected degenerative spondylosis of 
the cervical spine has markedly interfered with the veteran's 
employment or has required frequent hospitalizations.  The 
veteran through her representative argues that extraordinary 
circumstances are not limited to these factors; however, the 
record reveals no other extraordinary factors that would 
support an extraschedular rating.  The veteran has asserted 
that she quit her job because of constant pain, sleep 
deprivation due to pain, and excessive work hours.  However, 
treatment records show the veteran attributed her insomnia to 
other factors, e.g. ache in the right knee and sweating/hot 
flashes, as well as neck pain.  Clinicians assessed her sleep 
disturbance as consistent with early menopause versus 
depression.  Despite the veteran's subjective complaints of 
pain, there is no objective medical evidence to substantiate 
extraordinary factors.  In the absence of such factors, the 
Board is not required to discuss any further the possible 
application of 38 C.F.R. § 3.321(b)(1) for the degenerative 
spondylosis of the cervical spine disability.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Gastroesophageal Reflux Disease

The evidence in this matter does not establish a higher 
rating for gastroesophageal reflux disease for any portion of 
the appeal period.  VA examination reports show the veteran's 
main symptom is pyrosis or heartburn.  She also endorsed 
regurgitation twice a year, but no true emesis.  Based on the 
veteran's descriptions, the examiner concluded that the 
veteran does not have true dysphagia (difficulty swallowing) 
because it did not occur with food, including bread.  The 
veteran only described the symptom in relation to meat that 
has not been chewed well.  A review of service medical 
records shows the veteran complained of dysphagia, abdominal 
bloating, and burping in June 1997, and an increase in 
symptoms after eating spicy spaghetti in June 1997; 
otherwise, there were no gastroesophageal complaints in 1997.  
Notably in 2002, abdominal bloating was attributed to an 
ovarian cyst.  More recent treatment records from 2002 and 
2003 show only a few pertinent entries and are negative for 
dysphagia and chest pain.  The Board noted the veteran's 
testimony from August 2001, that she experiences gastric 
problems, such as nausea, diarrhea, and gastric pain, once a 
week or every two weeks.  This, however, is inconsistent with 
the subjective complaints shown in treatment records from 
1997 and from 2002 to 2003, and it is inconsistent with what 
she reported to VA examiners in 1998 and 2003.  Because her 
testimony is inconsistent, the Board considers it less 
probative of the veteran's symptomatology.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995)(A VA adjudicator may 
properly consider internal consistence, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the veteran); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In summary, it appears that the veteran's gastroesophageal 
reflux disease has not been manifested by persistent 
epigastric distress.  The veteran's gastroesophageal reflux 
disease is manifested by occasional pyrosis and regurgitation 
approximately twice a year throughout the appeal period.  As 
such, the disability does not warrant an increase during any 
period of the appeal.  

The veteran asserts that her gastroesophageal reflux disease 
has interfered with her employment because of belching in the 
presence of co-workers and occasionally having to leave her 
desk due to nausea.  The veteran submits no statements from 
employers or co-workers to substantiate marked interference 
with her ability to perform her job.  The Board finds that 
the evidence is insufficient to constitute proof of 
extraordinary circumstances, which render impractical the use 
of the regular schedular standards.  38 C.F.R. § 3.321(b).

Post Operative Bunionectomies, Right Great Toe and Left Great 
Toe

The evidence in this matter supports a separate10 percent 
rating for the post operative bunionectomy, right great toe 
disability and the post operative bunionectomy, left great 
toe disability.

During the VA examination in June 1998, the veteran endorsed 
the subjective symptom of severe pain in her feet with or 
without activity.  On examination, there were findings of 
slight tenderness over the first metatarsal bone proximally.  
Although no other abnormalities were found, the examiner 
concluded that the veteran sustained moderate functional loss 
due to pain.  Although treatment records do not show ongoing 
treatment for foot pain and the VA examiner was unable to 
find any objective findings of disability, the veteran 
testified in August 2001, that her foot disorders continue to 
manifest in burning pain and a limp, and she continued to 
complain of pain and fatigue during the May 2003 VA 
examination.  The Board finds the evidence to be in relative 
equipoise and the benefit of the doubt favors the veteran.  
Accordingly, the post operative bunionectomy, right great toe 
disability and the post operative bunionectomy, left great 
toe disability each warrant an assignment of an initial 10 
percent rating during the entire appeal period, based on 
severe disability.

The evidence does not disclose any extraordinary factors as 
to warrant extraschedular consideration, such as marked 
interference with employment or frequent hospitalizations.  
In the absence of such factors, no further discussion is 
warranted of the possible application of 38 C.F.R. § 
3.321(b)(1) for these disabilities.  See Bagwell, 9 Vet. App. 
337 (1996); Floyd, 9 Vet. App. 88 (1996); Shipwash, 8 Vet. 
App. at 227 (1995).


ORDER

An increased evaluation for degenerative spondylosis of the 
cervical spine is denied.

An increased evaluation for gastroesophageal reflux disease 
is denied.

A 10 percent evaluation is granted for post operative 
bunionectomy, right great toe,
subject to the rules and regulations governing the payment of 
VA monetary benefits.

A 10 percent evaluation is granted for post operative 
bunionectomy, left great toe,
subject to the rules and regulations governing the payment of 
VA monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


